In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), entered March 30, 2007, which denied her motion, inter alia, to dismiss the proceeding, and referred the matter to a Support Magistrate for a hearing for determination of arrears.
Ordered that the appeal is dismissed, without costs or disbursements.
In the order appealed from, the Family Court denied the mother’s motion, inter alia, to dismiss this child support proceeding, and referred the matter to a Support Magistrate for a hearing. The order appealed from is not appealable as of right (see Family Ct Act § 1112 [a]; Matter of Cadle v Hill, 1 AD3d 434, 434-435 [2003]; Matter of Carella v Collins, 204 AD2d 831 [1994]; Matter of Koch v Ackerman, 142 AD2d 581 [1988]), and, under the circumstances presented, we decline to grant leave to appeal (see Matter of Confort v Nicolai , 9 AD3d 428 [2004]). Schmidt, J.P., Rivera, Santucci and Balkin, JJ., concur.